Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 1 of 26




              SCHEDULE A
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 2 of 26




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law 116-

6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used

for the taking.
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 3 of 26




              SCHEDULE B
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 4 of 26




                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 5 of 26




              SCHEDULE C
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 6 of 26




                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                    Starr County, Texas

Tracts: RGV-RGC-2046
        RGV-RGC-2046-1
Owner: Yolanda M. Belmontes, et al.
Acre: 0.760

Tract RGV-RGC-2046

Being a 0.727 of one acre (31,663 square feet) parcel of land, more or less, being out of
the Francisco Guerra Survey, Abstract No. 330, Porción 66, Starr County, Texas and being
out of a called 10.28 acre tract conveyed to Yolanda M. Belmontes, et al. by Partition Deed
recorded in Instrument No. 2019-348297, Official Records of Starr County, Texas (Parcel
"O"-4), said parcel of land being more particularly described by metes and bounds as
follows;

Commencing at a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “POC RGV-RGC-2046
2047 2048”, said point being in the south line of a called 10.28 acre tract conveyed to
Marilu Molina, Dina Scott, Iliana Molina and Myrna Elena Rodriguez by Partition Deed
Recorded in Instrument No. 2019-348299, Official Records of Starr County, Texas (Parcel
"O"-6) and the north line of a called 55.62 acre tract conveyed to Sylvia G. Salinas (1/7),
Maria Dolores G. Saenz (1/7), Rosa Maria G. Guerra (1/7), Manuel S. Guerra (1/7), Ruben
Roberto Guerra (1/7), Deborah Ann G. Perez Lugo & Elizabeth G. Garcia (1/7), Ana G.
Munoz & Joel A. Guerra, III (1/7) by Distribution Deed recorded in Volume 1329, Page
222, Official Records of Starr County, Texas (“Parcel #1: Tract P”), said point having the
coordinates of N=16681200.539, E=786491.880;

Thence: S 80-45-00 E (S 80-45-00 E, Record), with the south line of Parcel “O”-6 and the
north line of the 55.62 acre tract, for a distance of 100.00’ to a set 5/8” rebar with an MDS
LAND SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-2005-1- 2=2048-1”, said point being south line of Parcel “O”-6
and the north line of the 55.62 acre tract;

Thence: departing the north line of the 55.62 acre tract, over and across Parcel “O”-6, the
following courses and distances:
   x N 36-10-21 W, passing at 231.41’ a set 5/8” rebar with an MDS LAND
      SURVEYING aluminum disk capped survey marker stamped with the following
      description: “RGV-RGC-2047-1=2048-2”, said point being in the north line of Parcel
      “O”-6 and the south line of a called 10.28 acre tract conveyed to Eliza Nelly Molina,
      Rodolfo R. Molina Jr. and Jose Trinidad by Partition Deed recorded in Instrument
      No. 2019-348298, Official Records of Starr County, Texas (Parcel "O"-5),
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 7 of 26




                                       Schedule C (Cont.)

   x continuing for a total distance of 405.32’ to a set 5/8” rebar with an MDS LAND
     SURVEYING aluminum disk capped survey marker stamped with the following
     description: “RGV-RGC-2047-2”, said point being within Parcel “O”-5;
   x N 14-35-48 E, for a distance of 35.38’ to a set 5/8” rebar with an MDS LAND
     SURVEYING aluminum disk capped survey marker stamped with the following
     description: “RGV-RGC-2046- 1=2047-3” for the Place of Beginning and southwest
     corner of Tract RGV-RGC-2046, said point being in the south line of Parcel “O”-4
     and the north line of Parcel “O”-5, said point having the coordinates of
     N=16681545.892, E=786360.270;

Thence: N 14-35-48 E, departing the north line of Parcel “O”-5, over and across Parcel
“O”-4, for a distance of 153.74’ to a set 5/8” rebar with an MDS LAND SURVEYING
aluminum disk capped survey marker stamped with the following description: “RGV-
RGC-2045-4=2046-2” for the northwest corner of Tract RGV-RGC-2046, said point being
in the north line of Parcel “O”-4 and the south line of a called 10.28 acre tract conveyed to
Maria Magdalena Escobar, Tomas Molina, Juan Abel Molina, David Molina, Martha Irene
Young and Martin Molina by Partition Deed recorded in Instrument No. 2019- 348296,
Official Records of Starr County, Texas (Parcel "O"-3);

Thence: S 80-45-00 E (S 80-45-00 E, Record), with the north line of Parcel “O”-4 and the
south line of Parcel “O”-3, for a distance of 200.87’ to a set 5/8” rebar with an MDS LAND
SURVEYING aluminum disk capped survey marker stamped with the following
description: “RGV-RGC-2045-3=2046-3” for the northeast corner of Tract RGV-RGC-
2046, said point being in the north line of Parcel “O”-4 and the south line of Parcel “O”-3;
said point bears N 62-38-21 W, a distance of 2369.61’ from United States Army Corps of
Engineers Control Point No. 138;

Thence: departing the south line of Parcel “O”-3, over and across Parcel “O”-4, the
following courses and distances:
   x S 14-35-48 W, for a distance of 112.94’ to a set 5/8” rebar with an MDS LAND
      SURVEYING aluminum disk capped survey marker stamped with the following
      description: “RGV-RGC-2046- 4” for angle;
   x S 36-10-21 E, for a distance of 57.88’ to a set 5/8” rebar with an MDS LAND
      SURVEYING aluminum disk capped survey marker stamped with the following
      description: “RGV-RGC-2046- 5=2047-4” for the southeast corner of Tract RGV-
      RGC-2046, said point being in the south line of Parcel “O”-4 and the north line of
      Parcel “O”-5;

Thence: N 80-45-00 W (N 80-45-00 W, Record), with the south line of Parcel “O”-4 and
the north line of Parcel “O”-5, for a distance of 245.91’ to the Place of Beginning.
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 8 of 26




                                       Schedule C (Cont.)

Tract: RGV-RGC-2046-1

Being a 0.033 acre (1,450 square feet) parcel of land, more or less, being out of the
Francisco Guerra Survey, Abstract No. 330, Porcion 66, Starr County, Texas, being out of
the remainder of Share 28-B of the Partition Deed recorded in Volume 114, Page 62, Deed
Records of Starr County, Texas, being out of a called 8.02 acre tract designated as Parcel
“O”-4A, conveyed to Yolanda M. Belmontes, et al. by Partition Deed recorded in
Instrument No. 2019-348297, Official Records of Starr County, Texas, said parcel of land
being more particularly described by metes and bounds as follows;

Commencing at a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “POC RGV-RGC-2005
2005-1 2046-1 2047-1 2048-1”, said point being at the southwest corner of a called 8.02
acre tract designated as Parcel “O”-6A, conveyed to Marilu Molina, Dina Scott, Iliana
Molina, and Myrna Elena Rodriguez by Partition Deed recorded in Instrument No. 2019-
348299, Official Records of Starr County, Texas, said point being an interior corner of a
called 55.62 acre tract recorded in Volume 1329, Page 222, Official Records of Starr
County, Texas, said point having the coordinates of N=16680540.481, E=786819.582;

Thence: N 09°15’00” E (N 09°15’00” E, Record), with a westerly line of the called 8.02
acre tract (Parcel “O”-6A), the westerly line of a called 8.02 acre tract (Parcel “O”-5A)
recorded in Instrument No. 2019-348298, Official Records of Starr County, Texas, and an
easterly line of the 55.62 acre tract, for a distance of 501.41’ to a set 5/8” rebar with an
MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV-RGC-2046- 1-1=2047-1-2” for the Place of Beginning and
southwest corner of Tract RGV-RGC-2046-1, said point being the southwest corner of the
called 8.02 acre tract (Parcel “O”-4A), said point having the coordinates of
N=16681035.371, E=786900.180;


                                       Schedule C (Cont.)

Thence: N 09°15’00” E (N 09°15’00” E, Record), continuing with a westerly line of the
called 8.02 acre tract (Parcel “O”-4A) and an easterly line of the 55.62 acre tract, for a
distance of 53.45’ to a set 5/8” rebar with an MDS LAND SURVEYING aluminum disk
capped survey marker stamped with the following description: “RGV-RGC-2046-1-2” for
the north corner of Tract RGV-RGC-2046- 1, said point being in a westerly line of the
called 8.02 acre tract (Parcel “O”-4A) and an easterly line of the 55.62 acre tract;

Thence: S 36°10’21” E, departing the easterly line of the 55.62 acre tract, over and across
the called 8.02 acre tract (Parcel “O”-4A), for a distance of 76.16’ to a set 5/8” rebar with
an MDS LAND SURVEYING aluminum disk capped survey marker stamped with the
following description: “RGV-RGC-2046-1-3=2047-1-3” for the southeast corner of Tract
RGV-RGC-2046-1, said point being in the south line of the called 8.02 acre tract (Parcel
 Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 9 of 26




“O”-4A) and the north line of the called 8.02 acre tract (Parcel “O”-5A), said point bears
N 75°27’43” W, a distance of 1805.89’ from United States Army Corps of Engineers
Control Point No. 138;

Thence: N 80°45’00” W (N 80°45’00” W, Record), with the south line of the called 8.02
acre tract (Parcel “O”-4A) and the north line of the called 8.02 acre tract (Parcel “O”-5A),
for a distance of 54.25’ to the Place of Beginning.
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 10 of 26




               SCHEDULE D
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 11 of 26



                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 12 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 13 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 14 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 15 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 16 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 17 of 26




                             Schedule D (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 18 of 26




                                  Schedule D (Cont.)




Tract: RGV-RGC-2046
       RGV-RGC-2046-1
Owner: Yolanda M. Belmontes, et al.
Acreage: 0.760
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 19 of 26




               SCHEDULE E
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 20 of 26




                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tracts: RGV-RGC-2046
        RGV-RGC-2046-1
Owner: Yolanda M. Belmontes, et al.
Acres: 0.760

Tract RGV-RGC-2046

       The estate taken is fee simple, subject to existing easements for public roads and

highways, public utilities, railroads, and pipelines; and subject to all interests in minerals

and appurtenant rights for exploration, development, production and removal of said

minerals;

       Reserving to the owners of the lands identified in Document Number 2019-348297,

recorded with the Starr County Clerk on March 15, 2019, reasonable access to and from

the owners’ lands lying between the Rio Grande River and the border barrier through

opening(s) or gate(s) in the border barrier between the westernmost mark labeled

“Beginning” and easternmost mark labeled “Ending” depicted on the map below;

       Excepting and excluding all interests in water rights and water distribution and

drainage systems, if any, provided that any surface rights arising from such water rights or

systems are subordinated to the United States’ construction, operation and maintenance of

the border barrier.
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 21 of 26




                             Schedule E (Cont.)
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 22 of 26




                                       Schedule E (Cont.)

Tract: RGV-RGC-2046-1


       The estate taken is fee simple, subject to existing easements for public roads and

highways, public utilities, railroads, and pipelines; and subject to the mineral interests of

third parties; excepting and reserving to the Grantor all interests in minerals and

appurtenant rights for the exploration, development, production and removal of said

minerals;

       Excepting and excluding all interests in water rights and water distribution and

drainage systems, if any, provided that any surface rights arising from such water rights or

systems are subordinated to the United States’ construction, operation, and maintenance of

the border barrier.
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 23 of 26




               SCHEDULE F
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 24 of 26




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the lands being taken is FOUR

THOUSAND, ONE HUNDRED AND FIFTY-FIVE DOLLARS AND NO/100

($4,155.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.

TRACT RGV-RGV-2046:
The sum estimated as just compensation for the land acquired is FOUR
THOUSAND DOLLARS AND 00/100 ($4,000.00).


TRACT RGV-RGV-2046-1:
The sum estimated as just compensation for the land acquired is ONE
HUNDRED AND FIFTY-FIVE DOLLARS AND 00/100 ($155.00).
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 25 of 26




               SCHEDULE G
Case 7:20-cv-00277 Document 1-1 Filed on 09/15/20 in TXSD Page 26 of 26
